Name: 2009/82/EC,Euratom: Council and Commission Decision of 18Ã December 2008 on the conclusion of the Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Kyrgyz Republic, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union
 Type: Decision
 Subject Matter: European construction;  Europe;  international affairs
 Date Published: 2009-01-30

 30.1.2009 EN Official Journal of the European Union L 26/5 COUNCIL AND COMMISSION DECISION of 18 December 2008 on the conclusion of the Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Kyrgyz Republic, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union (2009/82/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 44(2), the last sentence of Article 47(2), and Articles 55, 57(2), 71, 80(2), 93, 94, 133 and 181a, in conjunction with the second sentence of Article 300(2) and the first subparagraph of Article 300(3), thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the Councils approval pursuant to Article 101 of the Treaty establishing the European Atomic Energy Community, Whereas: (1) The Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Kyrgyz Republic, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union, was signed on behalf of the Community and the Member States on 11 June 2008 in accordance with Council Decision 2008/628/EC (2). (2) Pending its entry into force, the Protocol has been applied on a provisional basis as from 1 January 2007. (3) The Protocol should be concluded, HAVE DECIDED AS FOLLOWS: Article 1 The Protocol to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Kyrgyz Republic, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union (3) is hereby approved on behalf of the Community, the European Atomic Energy Community and the Member States. Article 2 The President of the Council shall, on behalf of the Community and its Member States, give the notification provided for in Article 3 of the Protocol. The President of the Commission shall simultaneously give such notification on behalf of the European Atomic Energy Community. Done at Brussels, 18 December 2008. For the Council The President M. BARNIER For the Commission The President JosÃ © Manuel BARROSO (1) Opinion delivered on 2 September 2008 (not yet published in the Official Journal). (2) OJ L 205, 1.8.2008, p. 40. (3) OJ L 205, 1.8.2008, p. 42.